Almontaser v Roswell Park Cancer Inst. Corp. (2020 NY Slip Op 02430)





Almontaser v Roswell Park Cancer Inst. Corp.


2020 NY Slip Op 02430


Decided on April 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


415 CA 16-02217

[*1]NORA ALMONTASER, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF SELLAH ALMONTASER, DECEASED, CLAIMANT-APPELLANT,
vROSWELL PARK CANCER INSTITUTE CORPORATION, DOING BUSINESS AS ROSWELL PARK CANCER INSTITUTE, DEFENDANT-RESPONDENT. (CLAIM NO. 123266.)


PAUL WILLIAM BELTZ, P.C., BUFFALO (PHILIPP L. RIMMLER OF COUNSEL), FOR CLAIMANT-APPELLANT. 
GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (MICHAEL J. WILLETT OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Court of Claims (Renee Forgensi Minarik, J.), entered July 25, 2016. The order granted defendant's motion to compel claimant to produce less restrictive HIPPA compliant authorizations and a supplemental bill of particulars. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: April 24, 2020
Mark W. Bennett
Clerk of the Court